MCDONALD, C. J.,
concurring in part and dissenting in part. I agree with the majority’s interpretation of 47 U.S.C. § 332 (c) (3) (A). I believe, however, that the portion of General Statutes § 16-247e that imposes an assessment on revenues from interstate telecommunications is inequitable and discriminatory in violation of 47 U.S.C. § 254 (f).1 Furthermore, I believe that that portion of the statute potentially subjects revenues from interstate telecommunications to multistate taxation, *492and that it therefore violates the commerce clause of the United States constitution. Accordingly, I would invalidate that portion of the statute. See State v. Dupree, 196 Conn. 655, 660, 495 A.2d 691, cert. denied, 474 U.S. 951, 106 S. Ct. 318, 88 L. Ed. 2d 301 (1985) (this court may declare portion of statute unconstitutional if statute is severable).
General Statutes § 16-247e (a) provides in relevant part: “The department shall apportion the funding for the lifeline program among telecommunications carriers on an equitable basis based on the gross revenues of each telecommunications carrier that are generated in Connecticut, both interstate and intrastate. . . .” (Emphasis added.) In Texas Office of Public Utility Counsel v. Federal Communications Commission, 183 F.3d 393 (5th Cir. 1999), the United States Court of Appeals for the Fifth Circuit Court ruled that the Federal Communications Commission (commission) had no authority to assess intrastate revenues in its calculation of universal service contributions pursuant to 47 U.S.C. § 254 (d).2 Thus, Connecticut telecommunications providers that provide only intrastate services are not subject to any assessment by the commission, while providers of interstate services pay an assessment on their revenue from those services to both the state of Connecticut and the commission. Furthermore, as set forth more fully later in this dissenting opinion, the revenue from those services potentially could be subject to taxation in other states.3 Subjecting revenues *493from interstate telecommunications to multiple taxation is, in my view, clearly inequitable and discriminatory against the providers of those services in violation of 47 U.S.C. § 254 (f).
I also believe that this assessment4 violates the com*494merce clause of the United States constitution.5 In Goldberg v. Sweet, 488 U.S. 252, 109 S. Ct. 582, 102 L. Ed. 2d 607 (1989), the United States Supreme Court considered the constitutionality of an Illinois statute imposing a tax on interstate telecommunications. The court wrote that “a state tax will withstand scrutiny under the Commerce Clause if ‘the tax is applied to an activity with a substantial nexus with the taxing State, is fairly apportioned, does not discriminate against interstate commerce, and is fairly related to the services provided by the State.’ ” Id., 257. The court recognized that such “a tax must be structured so that if every State were to impose an identical tax, no multiple taxation would result”; id., 261; and that a state may tax “only that portion of the revenues from the interstate activity which reasonably reflects the in-state component of the activity being taxed.” Id., 262. The Illinois statute under review taxed interstate calls that originated or terminated in Illinois and that were charged to an Illinois service address. Id. The court found that, because other states would have a sufficient nexus to tax telephone *495calls that originated or terminated in those states and that were billed or paid within those states, there was a possibility of multiple taxation.6 Id., 263. The court held, however, that the statute’s credit provision for taxes that were paid in other states eliminated the possibility of multiple taxation, and that the statute was, therefore, constitutional. Id., 263-64.
Section 16-247e imposes an assessment on “the gross revenues of each telecommunications carrier that are generated in Connecticut, both interstate and intrastate.” The phrase “generated in Connecticut” is not defined. As written, the statute could allow Connecticut to assess, for example, revenue from interstate telecommunications that originate and are charged to a service address in another state, and that terminate and are billed or paid in Connecticut. If the other state had a statute like § 16-247e, that state could also assess revenues from the telecommunication, thereby subjecting the revenues from the call to multiple taxation. Section 16-247e contains no provision allowing a credit for assessments paid in other states. Therefore, I believe that the portion of the statute assessing revenues from interstate telecommunications cannot withstand scrutiny under the commerce clause.
*496The department in its decision ruled that “funding of the Lifeline Program credit should be based on each carrier’s intrastate and interstate gross revenues subject to Connecticut sales tax. . . .”7 This court previously has held that “the constitutionality of a statute [should not] be made to depend upon the way in which it is finally administered by those who are charged with its execution.” State v. Coleman, 96 Conn. 190, 196, 113 *497A. 385 (1921). Therefore, even if it is assumed that the department’s construction of the statute is proper, and even if it is assumed that that construction could withstand scrutiny under the commerce clause, that would not cure the statute’s constitutional infirmity.
Accordingly, I respectfully concur in part and dissent in part.

 Title 47 of the United States Code (Sup. II 1996), § 254 (f) provides in relevant part: “Every telecommunications carrier that provides intrastate telecommunications services shall contribute, on an equitable and nondiscriminatory basis, in a manner determined by the State to the preservation and advancement of universal service in that State. . . .”


 Title 47 of the United States Code (Sup. II 1996), § 254 (d) provides in relevant part: “Every telecommunications carrier that provides interstate telecommunications services shall contribute, on an equitable and nondiscriminatoiy basis, to the specific, predictable, and sufficient mechanisms established by the Commission to preserve and advance universal service. . . .”


 It is worth noting, however, that, at this time, Connecticut is the only state that has expressly directed the regulatory agency responsible for administering its universal service program to assess revenues from interstate telecommunications to fund the program. See Alaska Stat. § 42.05.840 (Lexis Law Publishing 1998); Ariz. Rev. Stat. Ann. § 42-5252 (West 1997 Special *493Pamphlet, effeclive January 1, 1999); Ark. Code Ann. § 23-17-304 (Michie 1987); Cal. Pub. Util. Code Ann. §§ 879 and 879.5 (Bancoft-Whitney 1990); Colo. Rev. Stat. § 40-15-208 (1999); D.C. Code Ann. § 43-1453 (Michie 1998); Fla. Stat. Ann. § 364.025 (West 1999); Ga. Code Ann. § 46-5-167 (Lexis Law-Publishing 1999 Sup.); Haw. Rev. Stat. § 269-42 (1999 Cum. Sup.); Idaho Code § 62-610 (Michie 1994); 220 Ill. Comp. Stat. Ann. § 5/13-301.1 (West 2000 Sup.); Ind. Stat. Ann. § 8-1-2.6-8 (Lexis Law Publishing 1998); Iowa Code Ann. § 476.102 (West 1999); Kan. Stat. Ann. § 66-2008 (1999 Cum. Sup.); Me. Rev. Stat. Ann. tit. 35-A § 7104 (West 1998 pocket part); Md. Code Ann. Pub. Util. § 8-201 (Lexis Law Publishing 1999 Sup.); Mich. Stat. Ann. § 22-1469 (316) (Lexis Publishing 2000 Cum. Sup.); Minn. Stat. Ann. § 237.70 (West 2000 pocket part); Mo. Rev. Stat. § 392.248 (1999 Cum. Sup.); Mont. Code Ann. §§ 69-3-841 and 69-3-842 (1999); Neb. Rev. Stat. § 86-1407 (1999); Nev. Rev. Stat. §§ 704.040 and 707.490 (1999); N.M. Stat. Ann. § 63-9A-6.1 (Michie 1999); N.C. Gen. Stat. Ann. § 62-110 (Lexis Publishing 1999); N.D. Cent. Code § 49-21-01.7 (1999); Okla. Stat. Ann. tit. 17 § 139.107 (West 1999); R.I. Gen. Laws § 39-2-5 (Michie 1997); S.C. Code Ann. § 58-9-280 (West 1999 Cum. Sup.); Tenn. Code Ann. § 65-5-207 (Lexis Law Publishing 1999 Sup.); Tex. Util. Code Ann. § 56.022 (West 1998); Utah Code Ann. § 54-8b-15 (Lexis Law Publishing 1999 Sup.); Vt. Stat. Ann. tit. 30 § 7521 (2000); Wash. Rev. Code § 80.36.610 (1998); W. Va. Code § 24-2C-1 (Lexis Law Publishing 1999); Wise. Stat. Ann. § 196.218 (West 1999 pocket part); Wyo. Stat. Ann. § 37-15-501 (Lexis Law Publishing 1999).


 The trial court held that the assessment imposed by § 16-247e does not constitute a “tax” because it was used to “[pay] for the service for low income persons.” Black’s Law Dictionary defines “tax” as a “contribution . . . made by the persons liable, for the support of government.” Black’s Law Dictionary (Revised 4th Ed. 1968). Black’s Law Dictionary also provides, “[i]n a broad sense, taxes undoubtedly include assessments, and the right to impose assessments has its foundation in the taxing power of the government; and yet, in practice and as generally understood, there is a broad distinction between the two terms. ‘Taxes,’ as the term is generally used are public burdens imposed generally upon the inhabitants of the whole state, or upon some civil division thereof, for governmental purposes, without reference to peculiar benefits to particular individuals or property. ‘Assessments’ have reference to impositions for improvements which are specially beneficial to particular individuals or property, and which are imposed in proportion to the particular benefits supposed to be conferred. They are justified only because the improvements confer special benefits, *494and are just only when they are divided in proportion to such benefits.” I believe that, whether the burden imposed by § 16-247e is called a tax or an assessment, the legal principles governing the state’s taxing power apply to the statute.


 recognize that this claim was not made by the plaintiff, and that this court is not “bound to consider a claim unless it was distinctly raised at the trial or arose subsequent to the trial.” Practice Book § 60-5. As we have stated previously, however, “this court is not limited in its disposition of a case to claims raised by the parties and has frequently acted sua sponte upon grounds of which the parties were not previously apprised.” (Internal quotation marks omitted.) State v. Gilnite, 202 Conn. 369, 373, 521 A.2d 547 (1987). We have done so “not by reason of the appellant’s right to have [such claims] determined but because in our opinion in the interest of public welfare or of justice between [the parties] it ought to be done.” Leary v. Citizens & Manufacturers National Bank, 128 Conn. 475, 478-79, 23 A.2d 863 (1942). In this case, the validity of § 16-247e under the commerce clause is a matter of law, and, therefore, the absence of a factual record does not hinder our inquiry. Because, in my view, this constitutional issue involves the interest of public welfare and justice between the parties, I would consider it.


 The courl wrote, ”[t]hose taxpayers who split their billing and service addresses between two different States face a risk of multiple taxation on a limited number of 1heir interstate telephone calls. For example, if a company’s Arkansas headquarters paid the telephone bills of its Illinois subsidiary, two state taxes would be paid on telephone calls made by the Illinois subsidiary to the head office or any other Arkansas location. Such calls would terminate and be billed or paid in Arkansas, and they would also originate and be charged to an Illinois service address. Likewise, a collect call from the Arkansas headquarters to the Illinois subsidiary could be taxed in both Slates. The collect call would originate and be billed or paid in Arkansas, and it would also terminate and be charged to an Illinois service address. Noncollect, calls from the Arkansas headquarters to the Illinois subsidiary would not, however, be captured by the Illinois Tax Act. Likewise, the Arkansas statute would not tax interstate calls made by the Illinois subsidiary to States other than Arkansas.” Goldberg v. Sweet, supra, 488 U.S. 263-64 n.13.


 General Statutes § 12-407a, entitled “Basis for determining whether a telecommunications service is subject to tax under this chapter,” provides: “(a) The rendering of telecommunications service shall be subject to tax under this chapter as a sale, for purposes of subdivision (k) of subsection (2) of section 12-407 when such service is (1) (A) originated in this state and terminated in this state, (B) originated in this state and terminated outside this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state or (C) originated outside this state and terminated in this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state or (2) rendered by providing a private interstate telecommunications line on which the customer for such line has two or more locations connected to such line and the charges for which are related to (A) the number of customer locations connected to such line in this state, (B) the distance between customer locations connected to such line in this state and (C) a portion of such line determined by a ratio, the numerator of which is the number of air miles between the state border and the denominator of which is the number of air miles between said closest connection to the state border in this state and the customer location connected to such line which is closest to the state border outside this state.
“(b) For purposes of determining the application of tax under this chapter to cellular mobile telecommunications service in accordance with subdivision (1) of subsection (a) of this section, (A) a call originated from a cellular mobile telephone shall be deemed to have originated in this state if the first site in a cellular telephone system, at which messages to or from cellular mobile telephones are transmitted or received, to establish a completed call is located in this state, (B) a call terminated at a cellular mobile telephone shall be deemed to have terminated in this state if the first such site to transmit the call to such telephone is located in this state, (C) a call originated in this state as described in subparagraph (A) of this subsection shall be deemed to have originated and terminated in this state if the call terminates in this state and (D) a call terminated in this state as described in subpara-graph (B) of this subsection shall be deemed to have originated and terminated in this state if the call originates in this state.”